Citation Nr: 0839285	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  04-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an effective date earlier than February 20, 
1991, for the award of service connection for coronary artery 
disease, ischemic heart disease and hypertension, including 
as due to clear and unmistakable error (CUE) in a March 1985 
rating decision.



REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In an April 2006 decision the Board denied the 
appeal of the veteran's claim.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veteran's Claims (Court).  In 
April 2008, the Court granted a Joint Motion for Remand and 
remanded the case to the Board for compliance with the 
instructions in the Joint Motion.


FINDINGS OF FACT

1.  The RO denied service connection for irregular heart beat 
and hypertension in March 1985; the veteran was advised of 
his appellate rights, and did not file an appeal.

2.  The veteran's application to reopen a claim of service 
connection for heart disability (including hypertension) was 
received February 20, 1991; in December 1993, the RO granted 
the claim with an effective date of February 20, 1991, the 
date of the reopened claim.

3.  The RO's March 1985 decision was supported by evidence 
then of record and it is not shown that specific application 
of any additional applicable statutory or regulatory 
provisions, to include 38 C.F.R. § 3.303(d) (1984), would 
have altered the outcome of the decision.




CONCLUSIONS OF LAW

1.  The March 1985 RO determination that denied a claim for 
service connection for irregular heartbeat and hypertension 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for an effective date prior to February 20, 
1991, for the award of service connection for coronary artery 
disease, ischemic heart disease, and hypertension have not 
been met as the March 1985 rating decision did not contain 
clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 5110 
(West 2002); 38 C.F.R. §§ 3.105, 3.400(r) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), is not 
applicable to claims of clear and unmistakable error, because 
such claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (regarding clear and 
unmistakable error claim as to a prior final RO decision); 
Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (citing 
Parker as "holding VCAA inapplicable to claim that RO 
decision contained CUE").

II.  Factual Background

The veteran's service medical records contain the following:  
An April 1967 Report of Medical Examination for the purpose 
of isolated duty found blood pressure of 120/90, and the 
attending physician made no comment regarding any summary of 
defects or diagnoses; an October 1971 Report of Medical 
History indicated high blood pressure; a February 1973 Report 
of Medical Examination for the purpose of retirement found a 
blood pressure of 132/76; and a February 1973 Report of 
Medical History indicated high blood pressure.

A five day blood pressure test showed the following findings:  
February 5, 1973, 140/60 and 144/82; February 6, 132/82 and 
130/78; February 7, 124/70 and 130/74; February 8, 130/78 and 
128/80; and February 9, 130/80 and 130/76.  An April 1973 
internal medicine clinical record noted that the veteran had 
had an abnormal Electrocardiogram (ECG or EKG) in October 
1971 and February 1973; the veteran denied all cardiovascular 
symptomatology.  A physical examination was within normal 
limits without evidence of cardiomegaly or adventitious 
sounds.  After an EKG, the impression was stable, non-
diagnostic T wave abnormality, no evidence of cardiovascular 
disease.

A review of the record shows that the veteran filed a March 
1977 application of compensation concerning arthritis of the 
right ankle.  It appears that the National Personnel Records 
Center (NPRC) sent the veteran's service medical records from 
1954 to 1974 to the RO as of March 1977.  Also pursuant to 
the claim, it is noted that the record contains post-service 
medical records.  A June 1977 chronological record of medical 
care from USAFH Wiesbaden, Germany, noted that the veteran 
sought follow-up for hypertension, and that unfortunately his 
entire records were lost (it appears that as of August 1977 
the veteran was still in Germany because that is where he 
underwent a VA examination concerning his right ankle).  The 
impression was hypertension, controlled.

A September 1977 rating decision denied the claim of service 
connection for a right ankle disability but granted service 
connection for right inguinal herniorrhaphy with a 
noncompensable disability evaluation.

The veteran filed a notice of disagreement concerning the 
right ankle disability and the RO issued a June 1978 
statement of the case.  The veteran perfected an appeal, and 
a March 1979 Board decision granted the claim.

In February 1985, the veteran filed a VA Form 21-4138.  He 
stated that upon separation from service he had been informed 
that he had high blood pressure and an irregular heart beat.  
The veteran noted that after service he sought employment in 
Europe and that it was found that he could not be employed 
due to high blood pressure. He stated that he had been 
examined at the US Air Force Hospital in Wiesbaden, Germany.

A March 1985 rating decision noted the veteran's service 
retirement examination, where he gave a history of treatment 
for elevated blood pressure in 1954, with no complications or 
sequelae, and where he had undergone a five-day blood 
pressure check, which had not revealed hypertension.  Also, 
the veteran was noted to have an abnormal ECG at retirement, 
and underwent cardiac evaluation without a finding of cardiac 
disease.  The RO noted that in terms of post-service medical 
evidence, a 1977 treatment record showed the veteran had been 
on medication for hypertension. As such, the RO determined 
that treatment records from active duty failed to confirm 
that the veteran suffered from hypertension.  It also 
determined that the veteran's blood pressure readings at 
separation were within normal limits and that the record 
lacked evidence that the veteran's hypertension manifested to 
a compensable degree within the one-year presumptive period.  
Finally, service connection for organic heart disease was 
denied as not shown by the evidence of record.

An April 29, 1985, letter notified the veteran of the March 
1985 rating decision.  He did not file a notice of 
disagreement, nor does he so contend.  The next filing 
contained in the claims file after the April 1985 notice 
letter was a March 1987 VA Form 60-3288 seeking release of 
information.

Thereafter, in May 1987, the RO received a VA Form 21-4138, 
which addressed the  veteran's service-connected right ankle 
disability.  Then, in a September 1987 rating decision, the 
RO continued a noncompensable rating.  In January 1989, the 
veteran filed a VA Form 21- 4138, which again referred to the 
degree of disability concerning his right ankle disability, 
and a May 1989 rating decision granted an increased rating of 
10 percent.

In February 1991, the veteran filed a VA Form 21-4138, which 
asked that a new review of his heart condition be undertaken.  
He attached a duplicate of an April 1973 service medical 
record that indicated a non-diagnostic T-wave abnormality. 
Also, a February 1991 letter from James C. Bonnette, M.D., 
indicated that the veteran's abnormal EKG at separation 
appeared to be the beginning of a current problem involving 
coronary artery disease.  Another letter (also dated February 
1991) from Jonathan A. Hemphill, M.D., indicated the veteran 
had severe hypertension and hypertensive heart disease, as 
well as severe diffuse coronary artery disease.

In a May 1991 letter, the veteran wrote to Frankfurt Military 
Community that he had worked in the meat department; pursuant 
to employment, he had undergone a November 1974 physical at 
Ffm. 97 General Hospital that found hypertension.  The 
veteran stated that he had contacted the latter hospital for 
any relevant records, and the institution had informed him 
that health records were most likely retired in St. Louis, 
Missouri.  Regardless, the veteran still sought these records 
from the personnel department.

The veteran continued to pursue civilian records that 
pertained to post-service medical examinations while he was 
working in Germany.  A December 1992 notation from the 
Department of the Air Force indicated a thorough search of 
files failed to locate any records on the veteran. A December 
1992 response from the Department of Army also failed to 
locate any files concerning the veteran.

An August 1992 private consultation report from Dr. Woodruff 
indicated that despite the essentially normal findings shown 
by the 5 day blood pressure check in service, he presumed 
that at times during service the veteran was significantly 
hypertensive.  He noted that the veteran's blood pressure had 
been labile during service and specifically highlighted the 
February 1, 1973, blood pressure reading of 145/94 made at 
the same time the veteran was found to have an abnormal ECG.  
Despite the fact that the veteran's blood pressure readings 
at retirement were within normal limits and despite the fact 
that there was no evidence of hypertension manifest to a 
compensable degree at the time of discharge, Dr. Woodruff 
believed that the veteran did indeed have systemic 
hypertension during his tenure in service and at the time of 
discharge.  In a separate August 1992 report, Dr. Floyd David 
opined that the first manifestation of the veteran's 
hypertension was the 1973 reading in service.  

A December 1992 VA examination report contained an opinion 
that the veteran's in-service ECGs were consistent with the 
presence of hypertensive cardiovascular disease or ischemic 
heart disease.  The examiner voiced agreement with the 
veteran's representative's memo that one could not dissociate 
these early ECGs from the veteran's present cardiovascular 
disease.

A December 1993 rating decision granted service connection 
for coronary artery disease, ischemic heart disease and 
hypertension, and assigned a 60 percent disability evaluation 
from February 20, 1991.  A June 1994 rating decision granted 
a 100 percent rating.  The veteran did not appeal either 
decision.

An October 2000 letter from Allen Hassan, M.D., J.D., cited 
evidence from Dr. Bonnette, Dr. Floyd David (1992), and David 
E. Woodruff, M.D. (1992), all of whom indicated that the 
veteran's hypertension/heart problems were etiologically 
related to service.  Dr. Hassan further indicated that in his 
opinion, the veteran had service-connected cardiovascular 
disease and the benefits should be retroactive back to at 
least 1985.

In a December 2000 VA Form 21-4138, the veteran asserted that 
he sought an earlier effective date for the grant of service 
connection concerning hypertension and organic heart disease.  
He stated that the rating board had made a clear and 
unmistakable error in the 1985 determination that originally 
denied the claim, particularly in terms of the conclusory 
statement that his retirement examination had not shown the 
beginning of organic heart disease and hypertension.

A February 2001 letter from John J. Champlin, M.D., opined 
that the 1985 rating decision that failed to attribute the 
veteran's hypertension to his period of service amounted to 
clear and unmistakable error.  Dr. C noted that the diagnosis 
of hypertension was one of inclusion, not exclusion and that 
the veteran had had at least two blood pressure readings 
during service indicative of hypertension.

In his August 2002 Notice of Disagreement the veteran noted 
that his military medical records had been called to the 
attention of five different physicians and to his veteran's 
representative during the time frame between 1991 and 2001 
and all five of them concluded that his current hypertension 
and heart disease were related to service.  Accordingly, the 
veteran contended that reasonable minds did not differ as to 
this relationship and that the April 1985 rating decision was 
clearly and unmistakably erroneous.  The veteran also 
contended that had the VA obtained an expert medical opinion 
prior to issuing the April 1985 decision, the expert would 
have come to the same conclusion as the five VA physicians. 

The April 2006 Board decision determined that it was not 
shown that the applicable statutory and regulatory provisions 
existing at the time of the March 1985 rating decision were 
ignored or incorrectly applied.  The Board found that the 
record at the time lacked any medical evidence that the 
veteran had incurred heart disease and hypertension in 
service, or within an appropriate presumptive period.  It 
further found that the RO's March 1985 conclusion had not 
been shown to have been undebatably erroneous either under 
the law or under the RO's interpretation of the facts.  The 
Board noted that the record at the time lacked the 
etiological evidence that was later generated (and upon which 
service connection was granted) linking the veteran's 
hypertension and heart disease to service.    

In his October 2007 brief, the appellant's attorney argued 
that the March 1985 rating decision constituted CUE because 
the RO ignored applicable regulatory provisions in effect at 
that time.  He contended that the analysis contained in the 
March 1985 decision ignored the plain meaning of the 
applicable VA regulation,   38 C.F.R. § 3.303(d), providing 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  The attorney noted that the record 
before the RO in March 1985 included evidence that the 
veteran entered service with normal blood pressure; that he 
incurred a chronic ankle problem, which reduced his physical 
activity and made weight management difficult; that his blood 
pressure readings rose steadily over his 20 years in service; 
that he had five day blood pressure readings just before 
separation showing pre-hypertension or high-normal blood 
pressure; and that he had been diagnosed with hypertension 
after service as early as April and June 1977 with a blood 
pressure reading of 200/105, before treatment.  Thus, he 
stated, the record showed an active disease process that 
began and substantially progressed during military service, 
further developing during the years immediately following 
discharge from service, resulting in a diagnosis of 
hypertension approximately 3 years after service.  The 
attorney then concluded that had the RO recognized and 
applied the 38 C.F.R. § 3.303(d) criteria, the result of the 
rating decision would have been manifestly different.

Regarding the veteran's heart disease, the attorney argued 
that the March 1985 decision was similarly erroneous because 
it again ignored the provisions of 38 C.F.R. § 3.303(d).  He 
essentially contended that although the veteran's heart 
disease was diagnosed after the presumptive period, the 
record at the time of the March 1985 decision established 
that it was incurred in service.  He noted that the record 
specifically contained the October 1971 and February 1973 
abnormal electrocardiograms, which related to ischemic heart 
disease.  He also noted that the physical examination the 
veteran received in April 1973 was limited in that it simply 
did not reveal evidence of cardiomegaly or adventitious 
sounds.  He contended that such a limited diagnostic 
procedure did not qualify as a cardiac evaluation that could 
rule out a cardiovascular disorder, such as hypertensive 
vascular disease, ischemic heart disease and/or hypertensive 
heart disease.  

In the April 2008 Joint Motion, the parties agreed that the 
April 2006 Board decision lacked an adequate discussion of 
the provisions of 38 C.F.R. § 3.303(d) that were in effect in 
March 1985.  Although the Board briefly noted this section, 
it failed to discuss in sufficient detail what impact its 
application might have on the outcome of the March 1985 
rating decision.  The Board should have addressed whether the 
decision should have applied 38 C.F.R. § 3.303(d) and if so, 
whether such application would have manifestly changed the 
outcome.  More specifically, the Board should have determined 
whether the evidence of record at the time of the March 1985 
decision warranted direct service connection for hypertension 
and/or heart disease pursuant to 38 C.F.R. § 3.303(d) despite 
the fact that these disabilities were not definitively 
diagnosed in service or within the applicable presumptive 
periods, but rather three years after service.  

In subsequent July 2008 argument the appellant's attorney 
noted that National Heart, Lung and Blood Institute (NHBLI) 
guidelines for evaluating hypertension in effect at the time 
of the March 1985 rating decision indicated that the 
veteran's blood pressure before he left service would have 
been classified as "high-normal blood pressure" and that 
this classification was put in place to respond to concerns 
that even modest elevations in blood pressure previously 
considered normal may promote increased risk of premature 
cardiovascular morbidity and mortality.  High normal blood 
pressure was defined as a diastolic blood pressure of 85-89 
mm Hg compared with what was then considered normal diastolic 
blood pressure of less than 85 mm Hg.  The attorney also 
noted that on February 1, 1973, the veteran's blood pressure 
was higher, 156/94.  In addition the record at the time of 
the decision included the veteran's February 1985 certified 
statement that he had been in Europe seeking employment after 
service but was turned down after it was revealed that he 
could not be employed due to a blood pressure problem.  

Further, the record contained post-service medical record 
showing arterial narrowing, which the attorney argued should 
have led to consideration of entitlement to disability 
compensation due to arteriosclerosis.  The attorney noted 
that in 1985 it was widely accepted that hypertension played 
a significant role in the development of arteriosclerosis and 
ischemic disease.  He then contended that, but for the RO's 
error in applying the pertinent regulations, the March 1985 
decision would have granted service connection for 
arteriosclerosis (assigning a 20 percent rating) and for 
hypertension (assigning a 10 percent rating).  

Regarding the veteran's CUE claim pertaining to service 
connection for heart disease, the attorney indicated that the 
March 1985 rating decision could not constitute clear and 
unmistakable error because the record at the time did not 
contain medical evidence reflecting a diagnosis of heart 
disease.  Instead, he argued that the appellant was entitled 
to an earlier effective date for service connection for heart 
disease under 38 C.F.R. § 3.105(b), which permits an 
adjudicative agency to make a recommendation to the VA 
Central Office for revision of a decision for where a 
"difference of opinion . . . rather than a clear and 
unmistakable error" is involved.  The attorney essentially 
contended that such a difference of opinion must be involved 
in the instant case because it was illogical that the 
veteran's cardiovascular disorder escalated overnight from 
moderately disabling, warranting a 20 percent rating and a 10 
percent rating based on the evidence of record in March 1985 
to totally disabling, as was reflected in the assignment of a 
100 percent rating effective February 1991.

III.  Law and Regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

There are two statutory exceptions to the finality of an 
unappealed RO decision, (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  A 
reversal or revision of prior decisions due to CUE is 
considered a collateral attack on a prior decision, Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001), which asserts 
an incorrect application of law or fact, Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).  Such an error must have occurred 
on the record "as it existed at the time of the disputed 
adjudication." Id.  Contrary to a finding of CUE, if a claim 
is allowed after it is reopened on the basis of new and 
material evidence the effective date may not antedate the 
date of receipt of the reopened claim.  38 C.F.R. § 3.400(r).

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  A 
successful claim for CUE requires a showing that the error 
was "outcome determinative."  See Bustos v. West, 179 F.3d. 
1378, 1381 (Fed. Cir. 1999).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

By regulation, there are certain enumerated examples of 
situations that are not considered CUE, and those examples 
are 1) changed diagnosis (new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision); 2) duty to assist (VA's failure to fulfill the 
duty to assist); 3) evaluation of evidence (disagreement as 
to how the facts were weighed or evaluated); and 4) change in 
interpretation (CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation).  38 C.F.R. § 
20.1403(d), (e).  This regulatory authority was promulgated 
with the intent to adopt the CUE standard as set forth by the 
Court in previous decisions on claims of CUE in decisions 
made by VA regional offices.  See 63 Fed. Reg. 27534, 27536 
(1998). The Board may therefore rely on the prior 
precedential decisions of the United States Court of Appeals 
for Veterans Claims (Court) as to what exactly constitutes a 
valid claim of CUE.

"A breach of the duty to assist the veteran does not vitiate 
the finality of an RO decision."  Cook v. Principi, 318 F.3d 
1334, 1342 (2002).  An alleged "grave procedural error" 
does not vitiate the finality of VA decisions.  Id.

As a matter of law, a medical error or change in diagnosis 
cannot constitute CUE. See Russell v. Principi, 3 Vet. App. 
310, 314 (1992).  Medical personnel, whether they work for VA 
or the service department, are not adjudicators, and as such, 
cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 
90 (1992); see also Shockley v. West, 11 Vet. App. 208, 213 
(1998) (recognizing that a claim of misdiagnosis could be 
interpreted as either assertion of failure to satisfy duty to 
assist or disagreement with weighing of facts, neither of 
which can be clear and unmistakable error).

Moreover, an alteration in the diagnosis of a disability 
cannot give rise to CUE.  See Kronberg v. Brown, 4 Vet. App. 
399, 401 (1993) (recognizing that where new evidence 
resulting in a diagnosis of chronic mononucleosis was 
unavailable at the time of an initial application for 
benefits, Board's decision that there was no CUE in the 
original adjudication was not arbitrary, capricious or an 
abuse of discretion).

Whenever an adjudicative agency is of the opinion that a 
revision or an amendment of a previous decision is warranted, 
a difference of opinion being involved rather than a clear 
and unmistakable error, the proposed revision will be 
recommended to the Central Office.  A decision, however, may 
be revised under Sec. 3.2600 without being recommended to 
Central Office.  38 C.F.R. § 3.150(b).  

Pertinent regulations in effect at the time of the February 
1985 rating decision essentially indicated that when no 
pertinent pre-existing disability was involved, service 
connection was warranted when the record showed that "a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces."  
38 C.F.R. § 3.303(a) (1984).  Also 38 C.F.R. § 3.303(d) 
indicated that, "Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  38 C.F.R. § 3.303(d) 
(1984).  Additionally, presumptive service connection was 
available for certain chronic diseases including 
hypertension, heart disease and arteriosclerosis, if such 
diseases became manifest to a compensable degree within one 
year after service.  38 C.F.R. §§ 3.307, 3.309 (1984).  
Further, under the applicable rating criteria, hypertensive 
vascular disease warranted the minimum 10 percent rating when 
diastolic blood pressure was predominantly 100 or more.  
38 C.F.R. § 4.71, Diagnostic Code 7101 (1984).  

IV.  Analysis

The current effective date assigned for the award of service 
connection for heart disease, coronary artery disease and 
hypertension, February 20, 1991, is the date that the RO 
received the veteran's claim to reopen the March 1985 rating 
decision denying service connection for these diseases.  
Consequently, as a claim to reopen was not received at any 
earlier time between the March 1985 unappealed rating 
decision and February 20, 1991, there is no basis for 
assigning an effective date earlier that February 20, 1991, 
for this award on the basis of the general provisions 
governing earlier effective dates.  38 C.F.R. § 3.400(r). 

The veteran and his representative, however, contend that 
there was CUE in the March 1985 decision, allowing for an 
earlier effective date.  The evidence of record does not 
establish that the RO made an error of fact or law in the 
March 1985 rating decision that compels the conclusion that 
the result of the decision would have been manifestly 
different but for the error.  38 C.F.R. § 20.1043(a).  
Notably, the record at the time of the decision contained key 
pieces of evidence from the service medical records, which 
provided reasonable support for the denial of service 
connection for hypertension and heart disease.  February 1973 
five-day blood pressure testing did not lead to a diagnosis 
of hypertension and a February 1973 retirement examination 
showed findings of a normal heart and vascular functioning 
with blood pressure of 132/71.  Additionally, an April 1973 
retirement heart examination, after noting that the veteran 
had had abnormal EKGs in October 1971 and February 1973, 
found no evidence of heart disease and found that the 
abnormal findings were "non-diagnostic."  Further, there 
was no evidence of record a diagnosis of hypertension or 
heart disease within the first post-service year to warrant 
presumptive service connection.  Nor was there any competent 
medical evidence linking the veteran's subsequently diagnosed 
heart disease and hypertension to service. 

There was other evidence of record at the time of the March 
1985 decision, which could tend to support a finding of 
service connection for hypertension or heart disease,  
including a more elevated blood pressure reading in February 
1973, a general trend of increasing weight and blood pressure 
throughout service, the aforementioned abnormal EKGs in 
October 1971 and February 1973 and the veteran's reports of 
Medical History indicating that he had high blood pressure.  
Given, however, that the record at the time of the March 1985 
decision did not contain any affirmative diagnoses of 
hypertension or heart disease in service or within the first 
post-service year and given that the record did not contain 
any medical nexus opinion indicating that either heart 
disease or hypertension was "coincident to service" 
(38 C.F.R. § 3.303 (1984)), the Board finds that at the very 
least, reasonable adjudicators could differ as to whether 
service connection for hypertension or heart disease was 
warranted.  38 C.F.R. § 20.1043(a).  Accordingly, the Board 
does not have a basis for finding that any error the RO may 
have made in adjudicating the veteran's claim was clear and 
unmistakable.  Id.

The veteran's attorney has argued that the RO did commit 
clear and unmistakable error in the March 1985 decision by 
not applying 38 C.F.R. § 3.303(d).  The Board finds, however, 
that inasmuch as this may have been an error, it was not 
outcome determinative, and thus not clear and unmistakable 
error.  Id.  Even if this section had been applied, 
reasonable minds could still have differed about whether 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service," 
because the record lacked medical diagnoses of hypertension 
or heart disease in service and lacked any medical nexus 
opinion finding that current heart disease and/or 
hypertension was related to service.  Id.  Thus, it would 
have not have been unreasonable to find, based on the 
evidentiary record in March 1985, that all of the evidence 
did not establish that the veteran's hypertension or heart 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1984).  That is, in the absence of medical evidence 
establishing a nexus between current disability and disease 
or injury in service, it could not be said that "all the 
evidence, including that pertinent to service, establishe[d] 
that the disease was incurred in service."  Id.  

Similarly, the veteran has argued that the March 1985 rating 
decision's "conclusory statement" that failed to attribute 
his hypertension to his period of service amounted to clear 
and unmistakable error, submitting a number of medical 
opinions to support his conclusion.  The veteran noted that 
these opinions, from several different physicians, all 
concluded that his hypertension was indeed related to 
service, thus showing that reasonable minds could not differ 
on such a conclusion.  

Unfortunately, this line of argument is not persuasive as the 
March 1985 finding that the veteran's hypertension was not 
related to service was not conclusory but was again based on 
the evidentiary record at the time, including the lack of any 
medical nexus evidence indicating that his hypertension was 
"coincident with service" and the specific lack of a 
diagnosis of hypertension or heart disease during service or 
in the first post-service year, even after specific testing 
for the disease.  Additionally, although the subsequent 
physician's opinions created unequivocal support for awarding 
service connection for hypertension in the December 1993 
decision, they were not of record at the time of the March 
1985 decision.  Accordingly, they have no bearing on whether 
a reasonable adjudicator in March 1985 could have found, that 
the veteran's hypertension was not related to service.  
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  Thus, they 
have no bearing on whether CUE was committed.  Caffrey, 6 
Vet. App. 377, 383 (1994). 

Notably, RO adjudicators are not medical professionals and 
cannot make medical findings.   Instead, they must evaluate 
the medical evidence of record as it pertains to a service 
connection claim.  As mentioned above, in March 1985, the RO 
evaluated the medical evidence then of record and came to the 
reasonable conclusion that hypertension was not related to 
service.  Also, inasmuch as the RO or the veteran's attorney 
is contending that the March 1985 RO adjudication did not 
appropriately weigh the medical (and non-medical evidence), 
this argument must fail, as disagreement as to how the facts 
were weighed or evaluated is not a basis for CUE.  38 C.F.R. 
§ 20.1403(d).       

The appellant's attorney has also argued that the physical 
examination the veteran received for heart disease in April 
1973 did not qualify as a cardiac evaluation that could rule 
our a cardiovascular disorder such as hypertensive vascular 
disease, ischemic heart disease and/or hypertensive heart 
disease.  Inasmuch as the attorney may be arguing that such a 
limited evaluation constituted medical error, the Board notes 
that medical error or change in diagnosis cannot constitute 
CUE.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  
Additionally, the veteran has essentially argued that given 
that the evidentiary record in March 1985 lacked a medical 
nexus opinion as to whether his current hypertension and 
heart disease were related to service, the RO should have 
arranged for a VA medical nexus opinion, prior to rendering 
the March 1985 decision.  As VA's  failure to fulfill the 
duty to assist cannot be CUE, however, such argument is not 
persuasive.  38 C.F.R. § 20.1403(d).   

Additionally, the appellant's attorney has argued that the 
NHBLI guidelines in place for evaluation of hypertension as 
of March 1985 clearly indicated that the veteran's blood 
pressure prior to leaving service would have been classified 
as "high-normal" and that the veteran's blood pressure was 
also found to be higher than this (i.e. 156/94) on February 
1, 1973.  Further, the attorney noted that the record at the 
time of the March 1985 decision contained a certified 
statement from the veteran that he had been in Europe after 
service and was turned down for employment due to a blood 
pressure problem.   Although this argument and evidence tends 
to indicate that the veteran's blood pressure was approaching 
hypertensive levels during service, and that the veteran 
became hypertensive sometime after service, it still does not 
provide a basis for finding that the RO committed CUE by not 
finding that the veteran's subsequently diagnosed 
hypertension was related to service.  Once again, given that 
the RO had before it an evidentiary record that did not 
include a diagnosis of hypertension during service or within 
the first post-service year or a medical nexus opinion 
relating current hypertension to service, the Board cannot 
find that the RO "undebatably" should have awarded the 
veteran service connection based on the record.  38 C.F.R. 
§ 20.1403(a).  

The attorney has also argued that the March 1985 record 
contained a post-service medical record showing arterial 
narrowing, which should have led the RO to consider 
entitlement to service connection for arteriosclerosis.  
After examining the record the Board does find that the 
veteran underwent cardiac catheterization in 1991, which did 
show arterial narrowing/arteriosclerosis.  There does not 
appear to be earlier documentation of record of such 
narrowing, which would have been present at the time of the 
March 1985 decision.  Accordingly, the RO could not have 
considered such documentation in March 1985 and it can have 
no bearing on whether the RO committed CUE in the March 1985 
decision.  Caffrey, 6 Vet. App. 377, 383 (1994).

Even if such a record was available to the RO at the time of 
the March 1985 decision, there is no indication, nor does the 
attorney allege that such record shows that the veteran's 
arteriosclerosis became manifest in service or in the first 
post-service year.  Instead the attorney has simply indicated 
that in 1985 it was widely accepted that hypertension played 
a significant role in the development of arteriosclerosis and 
ischemic heart disease.  Thus, inasmuch as the RO may have 
committed error by not considering entitlement to service 
connection for arteriosclerosis (assuming the existence of 
documentation of such disability of record in March 1985), 
there is no basis for finding that such error constituted CUE 
as it simply does not established that such consideration 
would have been "outcome determinative" (i.e. that it would 
have undebatably led to the granting of service connection 
for arteriosclerosis).  38 C.F.R. § 20.1403(a).  Given that 
the record did not contain a diagnosis of arteriosclerosis in 
service or within the first post service year and given that 
there was no nexus opinion of record relating 
arteriosclerosis to service, it would have been clearly 
reasonable (and not undebatably erroneous) for the RO to deny 
service connection for arteriosclerosis.  Id.  Further, 
inasmuch as the attorney may be arguing that the early 
presence of arteriosclerosis should have led to the 
undebatable conclusion that hypertension must have existed 
during service, once again, the March 1985 record did not 
contain a medical finding that hypertension was incurred in 
service or related to service.  Accordingly, there was still 
a reasonable basis in the record for the RO to deny service 
connection for hypertension, despite any known relationship 
between arteriosclerosis and hypertension as of March 1985.  
Id.  

Finally, the veteran's attorney has argued that although the 
appellant is not entitled to an earlier effective date for 
service connection for CUE, the March 1985 decision should be 
referred to the VA Central Office for revision of the 
decision based on a difference of opinion under 38 C.F.R. 
§ 3.105(b).  This provision essentially refers to a situation 
where the adjudicative agency determines that revision of a 
decision is warranted due to a difference opinion as to 
whether the initial decision was appropriate.  38 C.F.R. 
§ 3.105(b).    In the instant case, the record does not show 
that there has been any difference of opinion regarding the 
outcome of the March 1985 decision at either the RO or the 
Board level.  Accordingly, there is no basis for referral to 
the VA Central Office for revision.  Id.      

Given that none of the veteran's or the veteran's attorney's 
contentions establish that reasonable minds could only 
conclude that the veteran was entitled to service connection 
for hypertension, arteriosclerosis, or heart disease based on 
the evidentiary record in place in March 1985, and given that 
it is not shown that there has been any difference of opinion 
among agency adjudicators concerning the outcome of the March 
1985 RO decision, neither a finding of CUE in the March 1985 
rating decision nor a referral to the VA Central Office for 
revision of the decision is warranted.  



ORDER

An effective date earlier than February 20, 1991, for the 
award of service connection for coronary artery disease, 
ischemic heart disease, and hypertension, including as due to 
CUE in a March 1985 rating decision, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


